DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3-4, 6-9 and 13 are objected to because of the following informalities:
In claim 1, “the one or more detection points (54, 56)” should be “the one or more detection points ”
In claim 3, “in the direction of travel of the vehicle” should be “in a direction of travel of the vehicle.”
In claim 4, “comprise least two different extensions” should be “comprise at least two different extensions”
In claim 4, “transverse to a direction of travel of the vehicle” should be “transverse to [[a]] the direction of travel of the vehicle”
In claim 6, “into one or more clusters” should be “into the one or more clusters”
In claim 6, “based on the application of the Kalman filter” should be “based on a Kalman filter”
In claim 6, “the one or more clusters are treated as one or more detection points” should be “the one or more clusters are treated as the one or more detection points”
In claim 7, “wherein the state of a segment” should be “wherein the state of a respective segment
In claim 8, “in the form of detection points;” should be “in the form of the one or more detection points[[;]],”
In claim 8, “and wherein the first and second sensors are configured to detect objects” should be “and wherein the first and second sensors are configured to detect the objects”
In claim 9, “the group comprising” should be “a group comprising”
In claim 13, “a position of the center” should be “a position of a center”

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-5, 11-12 and 14-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 3, applicant recites, “extending substantially in a lateral direction from the vehicle”, “extending substantially in a longitudinal direction from the vehicle” and “originating from the origin substantially in the direction of travel” (emphasis added). However, the word “substantially” is indefinite in that it makes each of these limitations unclear as to what the extent of the movement or directionality of the various features is. Therefore, examiner recommends that applicant remove the word “substantially” from these limitations. Applicant may also further wish to clarify the limitations using definite language.


Regarding claim 4, applicant recites, “a first extension substantially transverse to a direction of travel of the vehicle which is PCT/DE2019/100558p 4/8greater than a second extension substantially in the direction of travel of the vehicle” (emphasis added). However, like claim 3 above, the word “substantially” is indefinite in that it makes each of these limitations unclear as to what the extent of the movement or directionality of the various features is. Therefore, examiner recommends that applicant remove the word “substantially” from these limitations. Applicant may also further wish to clarify the limitations using definite language.
Until such appropriate amendments are made, the claim and its dependents are rendered indefinite and rejected under 35 USC 112(b). For purposes of prior art rejection, examiner will treat the claims as if the word “substantially” is deleted.

Regarding claim 11, applicant recites, “A system for detecting one or more objects” (emphasis added). This suggests that applicant intends for the claim to be an independent claim reciting a system.
However, applicant also recites, “wherein the control unit is configured to perform the method according to claim 1” (emphasis added). This suggests that applicant intends for the claim to be a dependent claim reciting a method.

If applicant intends for the claim to be an independent claim reciting a system, applicant may keep the current preamble reciting “A system for detecting one or more objects”, remove the portion of the claim reciting “the method according to claim 1”, and amend the claim to include each of the limitations of claim 1
If applicant intends for the claim to be a dependent claim reciting a method, applicant may amend the preamble to recite, “The method according to claim 1” and amend the remainder of the claim to add any other limitations which applicant deems necessary
Until an appropriate amendment is made, examiner will apply examiner’s broadest reasonable interpretation for purposes of prior art rejection.

Regarding claim 12, applicant recites, “A vehicle” (emphasis added). This suggests that applicant intends for claim 12 to be an independent claim reciting a vehicle.
However, applicant also recites, “comprising the system according to claim 1” (emphasis added). This suggests that applicant intends for claim 12 to be a dependent of claim 1, which recites a method (not a “system”).
It is therefore not clear which of these two possibilities applicant intends for the present claim to be, and the present claim is therefore rendered indefinite and rejected under 35 USC 112(b). Applicant may wish to resolve this issue by doing one of the following:
If applicant intends for the claim to be an independent claim reciting a vehicle, applicant may keep the current preamble reciting “A vehicle”, remove the portion of the claim reciting “the system according to claim 1”, and amend the claim to include each of the limitations of claim 1
If applicant intends for the claim to be a dependent claim reciting a method, applicant may amend the preamble to recite, “The method according to claim 1” and amend the remainder of the claim to add any other limitations which applicant deems necessary
Until an appropriate amendment is made, examiner will apply examiner’s broadest reasonable interpretation for purposes of prior art rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of segmenting the environment of a vehicle into one or more sections, detecting points in the sections, combining the points into clusters, and determining occupancy of the segments based on the clusters. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial 
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A method of detecting one or more objects in an environment of a vehicle, the environment being bounded by a perimeter, the method comprising: 
segmenting the environment into a plurality of segments such that each segment of the plurality of segments is at least partially bounded by the perimeter of the environment; 
detecting one or more detection points based on the one or more objects in the environment of the vehicle; 
combining the one or more detection points into one or more clusters based on a spatial proximity of the one or more detection points (54, 56); and 
assigning a state to each of the segments of the plurality of segments based on the one or more detected detection points and/or based on the one or more combined clusters.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of segmenting the environment of a vehicle into one or more sections, detecting points in the sections, combining the points into clusters, and determining occupancy of the segments based on the clusters, which is an 
Nothing in the claim elements precludes the steps from being performed entirely by a human. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept.

Regarding claim 2, applicant recites The method according to claim 1, wherein the environment includes an origin that coincides with a position of the vehicl
However, merely clarifying the location of the origin of observation does not change that a user could mentally perform the steps of claim 1. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The method according to claim 2, wherein each segment of a first subset of the plurality of segments is defined in terms of a respective angular aperture originating from the origin, PCT/DE2019/100558p 3/8the first subset comprising one, more, or all segments of the plurality of segments; further, 
wherein the segments of the first subset comprise at least two different angular apertures, wherein segments extending substantially in a lateral direction from the vehicle comprise a larger or a smaller angular aperture than segments extending substantially in a longitudinal direction from the vehicle; and/or 
wherein the segments of the first subset comprise an angular aperture originating from the origin substantially in the direction of travel of the vehicle.
However, merely specifying observation angles for the data collection does not change that a user could mentally or manually perform all of the steps of the parent claims. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The method according to claim 3, wherein each segment of a second subset of the plurality of segments is defined in terms of a cartesian subsection, wherein the second subset comprises one, more, or all segments of the plurality of segments; wherein the segments of the second subset comprise least two different extensions  in one dimension; and/or wherein the segments of the second subset comprise a first extension  substantially transverse to a direction of travel of the vehicle which is PCT/DE2019/100558p 4/8greater than a second extension  substantially in the direction of travel of the vehicle.  
However, merely specifying the orientations and coordinate systems of the segments does not change that a user could perform all of the steps mentally or manually. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 5, applicant recites The method according to claim 3, wherein the segments of the first subset are defined on one side of the origin and the segments of the second subset are defined on an opposite side of the origin. 


Regarding claim 6, applicant recites The method according to claim 1 wherein the combining of the one or more detection points into one or more clusters is based on the application of the Kalman filter; and wherein the one or more clusters are treated as one or more detection points.
However, merely specifying an algorithm used to combine the points into clusters and specifying how the clusters are regarded does not change that a user could perform all of the steps mentally or manually. The additional limitations therefore do not serve to integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites (Currently Amended) The method according to claim 1, wherein the state of a segment of the plurality of segments indicates an at least partial overlap of an object with the respective segment, wherein the state includes at least one discrete value or one probability value.  
However, merely specifying that an object overlaps with a segment and that the state of a segment may be quantified by a discrete or probability value does not change that a user could perform all of the steps mentally or manually. The additional limitations therefore do not integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites The method according to claim 1, wherein the vehicle comprises a sensor system configured to detect the objects in the form of detection points; wherein the sensor system comprises at least a first sensor and a second sensor, and wherein the first and second sensors are configured to detect objects.
However, specifying a generic sensor system for object detection does not serve to integrate the judicial exception into a practical application since a user could mentally perform all of the functions of the above sensor system.

Regarding claim 9, applicant recites The method according to claim 8, wherein the first and second sensors are selected from the group comprising ultrasonic- based sensors, optical sensors, radar-based sensors, or lidar-based sensors.  
However, merely specifying the type of sensor systems used for object detection does not serve to integrate the judicial exception into a practical application since a user could mentally perform all of the functions of the above sensor systems. Furthermore, under Step 2A, Prong 2, of the section 101 analysis, the use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, under Step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea, especially as the sensors are described in at least Page 10, lines 28-29 of applicant’s specification as merely general purpose sensors. Therefore these additional Alice, the recitation of generic processors/computers and electronics does not take the above limitations out of the mental processes grouping.

Regarding claim 10, applicant recites The method according to claim 1, wherein detecting the one or more detection points comprises detecting the one or more detection points by means of a sensor system.  
However, specifying a generic sensor system for object detection does not serve to integrate the judicial exception into a practical application since a user could mentally perform all of the functions of the above sensor system.

Regarding claim 11, applicant recites A system for detecting one or more objects in an environment of a vehicle, the system comprising a control unit and a sensor system, wherein the control unit is configured to perform the method according to claim 1.  
However, merely specifying that a generic sensor system and computer is used for object detection does not serve to integrate the judicial exception into a practical application since a user could mentally perform all of the functions of the above sensor systems. Furthermore, under Step 2A, Prong 2, of the section 101 analysis, the use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Furthermore, under Step 2B, the claimed Alice, the recitation of generic processors/computers does not take the above limitations out of the mental processes grouping.

Regarding claim 12, applicant recites A vehicle comprising the system according to claim 1.  
However, merely placing the system onboard a vehicle does not change that a user could mentally perform all the relevant steps, and therefore does not serve to integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites The method of claim 2, wherein the origin coincides with a position of the center of a rear axle of the vehicle.  
However, merely specifying the location of an observation origin does not change that a user could perform all the steps mentally. The additional limitations do not integrate the judicial exception into a practical application.

Regarding claim 14, applicant recites The method of claim 4, wherein the second subset is based on the first subset.  
However, merely specifying that the two sets of segments are determined based off of each other does not change that the user could perform all the steps mentally and does not integrate the judicial exception into a practical application.

Regarding claim 15, applicant recites The method of claim 5, wherein the segments of the first subset are defined as originating from the origin in the direction of travel of the vehicle.  
However, merely specifying that the segments originate from an observation origin does not change that the user could perform all the steps mentally and does not integrate the judicial exception into a practical application.

Regarding claim 16, applicant recites The method of claim 8, wherein the first and second sensors are different from each other.
However, merely specifying that the generic sensors are different from each other does not change that a user could perform all of the steps mentally, and therefore does not serve to integrate the judicial exception into a practical application.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 7-11 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Douillard et al. (US 20180364717 A1), hereinafter referred to as Douillard.
Regarding claim 1, Douillard discloses A method of detecting one or more objects (See at least Fig. 1 in Douillard: Douillard discloses that the operation 122 may determine objects based at least in part on occupied voxels being adjacent to other occupied voxels [See at least Douillard, 0032]) in an environment of a vehicle (See at least Fig. 2 in Douillard: Douillard discloses that the LIDAR sensors used to gather data processed as part of the method of Fig. 1 may be onboard the vehicle [See at least Douillard, 0036-0038]), the environment being bounded by a perimeter (See at least Fig. 1 in Douillard: Douillard discloses that, at operation 106, a voxel space 108 may be generated that corresponds to a physical environment, such as an area around an origin or a virtual origin, where the voxel space may represent an area 100 meters wide, 100 meters long, and 20 meters high [See at least Douillard, 0024]. These dimensions, particularly length and width, may be regarded as a perimeter), the method comprising: 
segmenting the environment into a plurality of segments such that each segment of the plurality of segments is at least partially bounded by the perimeter of the environment (See at least Fig. 1 in Douillard: Douillard discloses that, at operation 106, a voxel space 108 may be generated that corresponds to a physical environment, such as an area around an origin or a virtual origin, where the voxel space may represent an area 100 meters wide, 100 meters long, and 20 meters high [See at least Douillard, 0024]. Douillard further discloses that the voxel space may be segmented into voxels [See at least Douillard, 0024]); 
detecting one or more detection points based on the one or more objects in the environment of the vehicle (See at least Fig. 1 in Douillard: Douillard discloses that at operation 122, the process can include determining voxels associated with objects wherein following the operation 112, the operation 122 can include receiving an indication of the ground, the ground plane, and/or voxels that correspond to a ground, and removing the subset of voxels associated with the ground so that voxels that remain in the voxel space may represent objects [See at least Douillard, 0032]); 
combining the one or more detection points into one or more clusters based on a spatial proximity of the one or more detection points (54, 56) (See at least Fig. 1 in Douillard: Douillard discloses that the operation 122 can include clustering to determine that the LIDAR data points 126 are associated with an object 130, and to determine that the LIDAR data points 128 are associated with an object 132 [See at least Douillard, 0032]); and 
assigning a state to each of the segments of the plurality of segments based on the one or more detected detection points and/or based on the one or more combined clusters (See at least Fig. 1 in Douillard: Douillard discloses that at operation 122, the process can include determining voxels associated with objects wherein following the operation 112, the operation 122 can include receiving an indication of the ground, the ground plane, and/or voxels that correspond to a ground, and removing the subset of voxels associated with the ground so that voxels that remain in the voxel space may represent objects [See at least Douillard, 0032]. It will therefore be appreciated that each of the voxels is either in a state of containing a part of an object or not containing a part of an object).

Regarding claim 2, Douillard discloses The method according to claim 1, wherein the environment includes an origin (See at least Fig. 5 in Douillard: Douillard discloses that vector 144 is illustrated as originating from the LIDAR sensor 140 and passing through various voxels to capture data associated with the object 146 [See at least Douillard, 0074]) that coincides with a position of the vehicle (See at least Fig. 2 in Douillard: Douillard discloses that the LIDAR sensors may be onboard the vehicle [See at least Douillard, 0036-0038]).

Regarding claim 7, Douillard discloses The method according to claim 1, wherein the state of a segment of the plurality of segments indicates an at least partial overlap of an object with the respective segment, wherein the state includes at least one discrete value or one probability value (See at least Fig. 1 in Douillard: Douillard discloses that the operation 122 can include clustering to determine that the LIDAR data points 126 are associated with an object 130, and to determine that the LIDAR data points 128 are associated with an object 132 [See at least Douillard, 0032]. The locations of LIDAR data points may be regarded as discrete values).  

Regarding claim 8, Douillard discloses The method according to claim 1, wherein the vehicle comprises a sensor system configured to detect the objects in the form of detection points (See at least Fig. 1 in Douillard: Douillard discloses that the operation 122 can include clustering to determine that the LIDAR data points 126 are associated with an object 130, and to determine that the LIDAR data points 128 are associated with an object 132 [See at least Douillard, 0032]); 
wherein the sensor system comprises at least a first sensor and a second sensor, and wherein the first and second sensors are configured to detect objects (See at least Fig. 2 in Douillard: Douillard discloses that the LIDAR module 204 may include one or more LIDAR sensors to capture LIDAR data for segmentation, as described herein [See at least Douillard, 0038]).  

Regarding claim 9, Douillard discloses The method according to claim 8, wherein the first and second sensors are selected (See at least Fig. 2 in Douillard: Douillard discloses that the LIDAR module 204, the camera module 206, the RADAR module 208, and/or the SONAR module 210 may provide one or more datasets to the computer system(s) 202 for combining and/or synthesizing the data for improved segmentation [See at least Douillard, 0043]) from the group comprising ultrasonic- based sensors (See at least Fig. 2 in Douillard: Douillard discloses that SONAR module 210 may include one or more speakers or sound emitters and one or more microphones (such as a microphone array) to capture acoustic information of objects in an environment [See at least Douillard, 0041]. Douillard further discloses that such a SONAR module 210 may comprise various ultrasonic transducers [See at least Douillard, 0041]), optical sensors (See at least Fig. 2 in Douillard: Douillard discloses that the camera module 206 may include one or more camera sensors to capture vision data for image segmentation and/or classification [See at least Douillard, 0039]), radar-based sensors (See at least Fig. 2 in Douillard: Douillard discloses that the RADAR module 208 may include one or more RADAR sensors to capture range, angle, and/or velocity of objects in an environment [See at least Douillard, 0040]), or lidar-based sensors (See at least Fig. 2 in Douillard: Douillard discloses that the LIDAR module 204 may include one or more LIDAR sensors to capture LIDAR data for segmentation, as described herein [See at least Douillard, 0038]).

Regarding claim 10, Douillard discloses The method according to claim 1, wherein detecting the one or more detection points comprises detecting the one or more detection points by means of a sensor system (See at least Fig. 2 in Douillard: Douillard discloses that the LIDAR module 204, the camera module 206, the RADAR module 208, and/or the SONAR module 210 may provide one or more datasets to the computer system(s) 202 for combining and/or synthesizing the data for improved segmentation [See at least Douillard, 0043]).  

Regarding claim 11, Douillard discloses A system for detecting one or more objects in an environment of a vehicle, the system comprising a control unit (See at least Fig. 1 in Douillard: Douillard discloses that the operations shown in Fig. 1 represent computer-executable instructions stored on one or more computer-readable storage media that, when executed by one or more processors, perform the recited operations [See at least Douillard, 0077]) and a sensor system (See at least Fig. 2 in Douillard: Douillard discloses that the LIDAR module 204, the camera module 206, the RADAR module 208, and/or the SONAR module 210 may provide one or more datasets to the computer system(s) 202 for combining and/or synthesizing the data for improved segmentation [See at least Douillard, 0043]), wherein the control unit is configured to perform the method according to claim 1 (See at least Fig. 1 in Douillard: Douillard discloses that the operations shown in Fig. 1 represent computer-executable instructions stored on one or more computer-readable storage media that, when executed by one or more processors, perform the recited operations [See at least Douillard, 0077]. Also see at least the rejection of claim 1 earlier in this section).  

Regarding claim 16, Douillard discloses The method of claim 8, wherein the first and second sensors are different from each other (See at least Fig. 2 in Douillard: Douillard discloses that the LIDAR module 204 may include one or more LIDAR sensors to capture LIDAR data for segmentation, as described herein [See at least Douillard, 0038]. It will be appreciated that, if there are multiple LIDAR sensors, they are not exactly the same sensor and therefore may be regarded as “different”, or distinct, sensors).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 3-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Douillard et al. (US 20180364717 A1) in view of Vanholme et al. (US 20160137207 A1), hereinafter referred to as Vanholme.
Regarding claim 3, Douillard discloses The method according to claim 2.
However, Douillard does not explicitly disclose the method wherein each segment of a first subset of the plurality of segments is defined in terms of a respective angular aperture originating from the origin, PCT/DE2019/100558p 3/8the first subset comprising one, more, or all segments of the plurality of segments; 
further, wherein the segments of the first subset comprise at least two different angular apertures, wherein 
segments extending substantially in a lateral direction from the vehicle comprise a larger or a smaller angular aperture than segments extending substantially in a longitudinal direction from the vehicle; and/or 
wherein the segments of the first subset comprise an angular aperture originating from the origin substantially in the direction of travel of the vehicle.
However, Vanholme does teach an object detection method for a vehicle wherein each segment of a first subset of the plurality of segments is defined in terms of a respective angular aperture originating from the origin, PCT/DE2019/100558p 3/8the first subset comprising one, more, or all segments of the plurality of segments (See at least Fig. 1 in Vanholme: Vanholme teaches that sensors for surrounding object identification divide the surroundings into a plurality of sections, such that in sections 3a and 3b, which are at the front right and left sides of the vehicle, an angular range has a magnitude of 20° in each case, whereas in section 2, an angular range has a magnitude of 10° in each case, meaning that in section 2, the division is therefore finer [See at least Vanholme, 0027]. The sections defined in terms of angles may be regarded as applicant’s first subset. Vanholme teaches that these sections defined by angular ranges are at the front of the vehicle, whereas section 4, which is defined in Cartesian coordinates, is at the rear of the vehicle [See at least Vanholme, 0027]); 
further, wherein the segments of the first subset comprise at least two different angular apertures (See at least Fig. 1 in Vanholme: Vanholme teaches that in sections 3a and 3b, which are at the front right and left sides of the vehicle, an angular range has a magnitude of 20° in each case, whereas in section 2, an angular range has a magnitude of 10° in each case [See at least Vanholme, 0027]), wherein 
segments extending substantially in a lateral direction from the vehicle comprise a larger or a smaller angular aperture than segments extending substantially in a longitudinal direction from the vehicle (See at least Fig. 1 in Vanholme: Vanholme teaches that sensors for surroundings identification divide the surroundings into a plurality of sections, such that in sections 3a and 3b, which are at the front right and left sides of the vehicle, an angular range has a magnitude of 20° in each case, whereas in section 2, an angular range has a magnitude of 10° in each case, meaning that in section 2, the division is therefore finer [See at least Vanholme, 0027]. It will therefore be appreciated that in sections 3a and 3b, which are substantially in a lateral direction from the vehicle, the angle ranges are larger than in section 2, which extends in a longitudinal direction from the vehicle); and/or 
wherein the segments of the first subset comprise an angular aperture originating from the origin substantially in the direction of travel of the vehicle (Vanholme teaches where the angular sections extend in the direction of travel in front of the vehicle and have a shared origin in the vehicle [See at least Vanholme, 0010]. Also see at least Fig. 1 in Vanholme for an illustration of the same). Both Vanholme and Douillard teach methods for detecting objects in the surroundings of a vehicle using grid systems which may incorporate polar coordinates (Douillard discloses that the method of Douillard may use polar coordinates instead of Cartesian coordinates [See at least Douillard, 0014]). However, only Vanholme explicitly teaches where the grid may be a hybrid grid where a polar grid defined by angular ranges is used in regions towards the front of the vehicle, with finer angular ranges being used towards the very front of the vehicle and less fine angular ranges being used towards the sides of the vehicle, and a Cartesian grid is used in regions towards the rear of the vehicle. 
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the grid system of Douillard to also use a hybrid grid, where the front is in polar and the very front has finer polar angles than the sides, and the rear is in Cartesian, as in Vanholme. Doing so improves both safety and efficiency of the system by reducing the amount of object occupancy information the vehicle has to process while allowing the vehicle to effectively determine the direction in which an obstacle towards the front of the vehicle is located (With regard to this reasoning, see at least [Vanholme, 0010]).

Regarding claim 4, Douillard in view of Vanholme teaches The method according to claim 3, 
wherein each segment of a second subset of the plurality of segments is defined in terms of a cartesian subsection, wherein the second subset comprises one, more, or all segments of the plurality of segments (See at least Fig. 1 in Vanholme: Vanholme teaches that, in section 4, which is situated essentially behind the vehicle 1, regions based on a Cartesian coordinate system are used, each region covering a range on the axis of abscissae in the Cartesian coordinate system [See at least Vanholme, 0027]. Region 4 may be regarded as applicant’s “second subset”); 
wherein the segments of the second subset comprise least two different extensions in one dimension (See at least Fig. 1 in Vanholme: Vanholme teaches that, in section 4, which is situated essentially behind the vehicle 1, a plurality of regions based on a Cartesian coordinate system are used [See at least Vanholme, 0027]); and/or 
wherein the segments of the second subset comprise a first extension substantially transverse to a direction of travel of the vehicle which is PCT/DE2019/100558p 4/8greater than a second extension substantially in the direction of travel of the vehicle (See at least Fig. 1 in Vanholme: Vanholme teaches that, in section 4, which is situated essentially behind the vehicle 1, a plurality of regions based on a Cartesian coordinate system are used [See at least Vanholme, 0027]. It will be appreciated that each of the sections in region 4 extends further in a transverse direction (along the y axis) than it does in the longitudinal/travel direction (along the x axis)).

Regarding claim 5, Douillard in view of Vanholme teaches The method according to claim 3 wherein the segments of the first subset are defined on one side of the origin and the segments of the second subset are defined on an opposite side of the origin (See at least Fig. 1 in Vanholme: Vanholme teaches that the first subset (the polar sections) are located in front of the origin and that the second subset (the Cartesian sections) are located behind the origin [See at least Vanholme, 0027]).

Regarding claim 14, Douillard in view of Vanholme teaches The method of claim 4, wherein the second subset is based on the first subset (See at least Fig. 1 in Vanholme: Vanholme teaches that, to divide the surroundings, the surroundings are divided into four sections 2, 3a, 3b and 4 [See at least Vanholme, 0027]. It will therefore be appreciated that the first subset, which includes 2, 3a and 3b, and the second subset, which include 4, are not independent of each other because, since they are divisions, where one subset begins (i.e., the indicated y axis in Fig. 1) also indicates where the other subset ends).

Regarding claim 15, Douillard in view of Vanholme teaches The method of claim 5, wherein the segments of the first subset are defined as originating from the origin in the direction of travel of the vehicle (See at least Fig. 1 in Vanholme: Vanholme teaches that sections 2, 3a and 3b are situated essentially in front of the vehicle 1 in the direction of travel, cover an angular range from the vehicle, and are defined in polar coordinates, which means that the segments of each section originate from a shared origin [See at least Vanholme, 0027]. It will further be appreciated that each segment moves at least partially in the positive x direction (the direction of travel) relative to the origin).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Douillard et al. (US 20180364717 A1) in view of Luke et al. (US 20110200230 A1), hereinafter referred to as Luke.
Regarding claim 6, Douillard discloses The method according to claim 1.
However, Douillard does not explicitly teach the method wherein the combining of the one or more detection points into one or more clusters is based on the application of the Kalman filter; and 
wherein the one or more clusters are treated as one or more detection points.
However, Luke does teach a method for object detection wherein the combining of the one or more detection points into one or more clusters is based on the application of the Kalman filter (Luke teaches that a Kalman filter may be used to improve object segmentation of a car object in sensor data [See at least Luke, 0106]); and 
wherein the one or more clusters are treated as one or more detection points (Luke teaches that a Kalman filter may be used to improve object segmentation of a car object in sensor data [See at least Luke, 0104-0106]. Luke further teaches that, while the disclosed embodiments are taught with respect to image sensors and pixels, the same methods may be used with laser sensors instead [See at least Luke, 0091]. The pixels or points segmented to discern objects data may therefore be regarded as one or more detection points). Both Luke and Douillard teach methods for distinguishing objects from sensor data. However, only Luke explicitly teaches where a Kalman filter may be used to segment clusters of data to identify the objects.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the object detection method of Douillard to also (With regard to this reasoning, see at least [Luke, 0106]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Douillard et al. (US 20180364717 A1) in view of Tanigawa et al. (US 20180373943 A1), hereinafter referred to as Tanigawa.
Regarding claim 12, Douillard discloses A vehicle comprising the system according to claim 1 (See at least the rejection of claim 1 in the section entitled “Claim Rejections – 35 USC 102”).  
However, Douillard does not explicitly teach the vehicle comprising the system. That is to say, Douillard does not explicitly teach where the object recognition system is located onboard the vehicle.
However, Tanigawa does teach a vehicle comprising an object recognition system (i.e., the object recognition system is located onboard the vehicle) (See at least Fig. 7 in Tanigawa: Tanigawa teaches that recognizer 112, which may recognize objects based on sensor data of the vehicle, is located onboard the vehicle and receives a recognition model used to process image data from server 12 and retains the recognition model locally [See at least Tanigawa, 0111]). Both Tanigawa and Douillard teach methods for recognizing objects in the surroundings of a vehicle. However, only Tanigawa explicitly teaches where the processor performing the recognition method may be onboard the vehicle.
.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Douillard et al. (US 20180364717 A1) in view of Yang et al. (US 20180293893 A1), hereinafter referred to as Yang.
Regarding claim 13, Douillard discloses The method of claim 2.
However, Douillard does not explicitly disclose the method wherein the origin coincides with a position of the center of a rear axle of the vehicle.
However, Yang does teach an object detection method for a vehicle wherein the origin coincides with a position of the center of a rear axle of the vehicle (See at least Fig. 5 in Yang: Yang teaches that when the vehicle 1 is located at a position (a), a coordinate system representing a position of the vehicle when the rear camera 360 starts sensing an object behind the vehicle 1 may be defined as a first coordinate system, where a center Ow of the first coordinate system may be at a center of an axle of a wheel of the vehicle 1 [See at least Yang, 0092]. It will be appreciated from the image that the axle of the wheel of the vehicle is a rear axle of the vehicle). Both Yang and Douillard teach methods for detecting objects near a vehicle. However, only Yang explicitly teaches where the origin of the coordinate system used for the detection may be a position of the center of a rear axle of the vehicle.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 
/NAEEM TASLIM ALAM/Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668